Case: 17-11465      Document: 00514649542         Page: 1    Date Filed: 09/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-11465                                FILED
                                  Summary Calendar                      September 20, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TOMMY RAY HULL, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:09-CR-14-1


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Tommy Ray Hull, Jr., appeals the 18-month above-guidelines-range
sentence imposed following the revocation of his supervised release. He argues
that his sentence is procedurally and substantively unreasonable.
       Because Hull did not object to either the procedural or substantive
unreasonableness of the sentence imposed in the district court, review is for




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-11465      Document: 00514649542         Page: 2    Date Filed: 09/20/2018


                                      No. 17-11465

plain error only. 1 See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir.
2009). To establish plain error, he must show a forfeited error that is clear or
obvious and that affects his substantial rights. Puckett v. United States, 556
U.S. 129, 135 (2009). If he makes such a showing, this court has the discretion
to correct the error but will do so only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id.
       If a district court imposes a revocation sentence that falls outside of the
range recommended by the policy statements, it must provide “some
explanation” for its decision.        Whitelaw, 580 F.3d at 261-62.             It should
articulate reasons that are sufficient to “satisfy the appellate court that [it] has
considered the parties’ arguments and has a reasoned basis for exercising [its]
legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356-57
(2007). The district court’s reasons expressly and implicitly showed that it
considered the policy statements, Hull’s criminal history, and his repeated
violations of the conditions of his supervised release and that it determined
that an above-guideline sentence was warranted to protect the public and to
deter Hull from further criminal activity. Although the district court’s reasons
were brief, they were adequate in light of the revocation record as a whole and
the explanation did not give rise to any clear or obvious procedural error that
affect Hull’s substantial rights or the integrity of the judicial proceedings. See
Rita, 551 U.S. at 356-57; Puckett, 556 U.S. at 135.
       Hull’s substantive unreasonableness challenge essentially amounts to a
disagreement with the district court’s balancing of the 18 U.S.C. § 3553(a)
sentencing factors, which we will not reweigh. See United States v. Warren,
720 F.3d 321, 332 & n.2 (5th Cir. 2013). Hull’s violations of the conditions of


       1Hull argues that his request for a guidelines range sentence should be sufficient to
preserve the issue for review. He concedes that this court has held otherwise, but wishes to
preserve his arguments for further possible review.


                                             2
       Case: 17-11465   Document: 00514649542    Page: 3   Date Filed: 09/20/2018


                                  No. 17-11465

his supervised release soon after being released from custody on two occasions
provided a reasonable basis for the above-guidelines-range sentence.          See
United States v. Mathena, 23 F.3d 87, 93-94 (5th Cir. 1994). Moreover, we have
“routinely upheld revocation sentences exceeding the recommended range,
even where the sentence is the statutory maximum.” Warren, 720 F.3d at 332
(internal quotation marks and citation omitted); see Whitelaw, 580 F.3d at 259,
265. The record does not reflect that the district court committed a clear or
obvious error that affected Hull’s substantial rights or the integrity of judicial
proceedings in imposing the above-guidelines sentence. Puckett, 556 U.S. at
135.
        Hull has failed to show that his revocation sentence is plainly
unreasonable or plainly erroneous.      See Warren, 720 F.3d at 326, 332-33.
Accordingly, the district court’s judgment is AFFIRMED




                                        3